[Cite as Circone v. State, 2010-Ohio-4233.]


                                       Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




BRAD CIRCONE, et al.

        Plaintiffs

        v.

STATE OF OHIO

        Defendant

        Case No. 2010-03941-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



        {¶ 1} On March 23, 2010, this court issued an entry ordering plaintiffs to obtain
counsel to proceed with this claim, to file a notice of appearance, and an amended
complaint with this court. Plaintiffs were also ordered to submit the $25.00 filing fee or a
poverty statement. Plaintiffs have failed to comply with the court order. Therefore,
plaintiffs’ case is DISMISSED without prejudice pursuant to Civ.R. 41. The court shall
absorb the court costs of this case.


                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk
Entry cc:

Brad Circone
Brad Circone and Associates
8058 Luckstone Drive
Case No. 2010-03941-AD         -2-   ENTRY




Case No. 2010-03941-AD         -2-   ENTRY



Dublin, Ohio 43017

DRB/laa
Filed 5/5/10
Sent to S.C. reporter 9/2/10